Citation Nr: 1036594	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  06-37 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.   Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress disorder 
(PTSD).

2.   Entitlement to service connection for a chronic skin 
disorder, to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from September 1963 to 
September 1966, which included service in the Republic of 
Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.   
Jurisdiction has since been returned to the RO in Atlanta, 
Georgia.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record does not reflect that the Veteran is 
currently diagnosed with a skin disorder.


CONCLUSION OF LAW

The criteria for service connection for a skin disorder have not 
been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2009).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should 
be provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  

VA's notice requirements with regard to the Veteran's skin 
disorder service connection claim were satisfied by a letter 
issued in October 2004, which advised the Veteran of the criteria 
for establishing service connection, and which was sent prior to 
the initial adjudication of the Veteran's claim.  

Regarding VA's duty to assist, the Board finds that all relevant 
facts have been properly developed and that all available 
evidence necessary for equitable resolution of the issue whose 
merits are addressed in this appeal has been obtained.  The 
Veteran's service treatment records have been obtained, and the 
Veteran has not adequately identified any relevant, available 
evidence that is not of record.  The Veteran was also afforded a 
VA examination with regard to his skin disorder service 
connection claim.  Additionally, the Veteran was scheduled to 
testify at a hearing before the Board, but he cancelled his 
hearing request.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the Veteran's claims  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.

Service Connection

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  
"Service connection" basically means that the facts, shown by 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with active service in the 
Armed Forces, or if preexisting such service, was aggravated 
therein.  

Establishing direct service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303(a) (2009).

Regarding the Veteran's contention that he has a current skin 
disorder that resulted from his herbicide exposure during 
service, the Board observes that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era, shall be presumed to have been 
exposed during such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date on 
which such a veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she served 
in the Republic of Vietnam during the Vietnam era.  "Service in 
the Republic of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2008).  Because the Veteran had served in 
Vietnam, his exposure to herbicides is presumed.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected if the requirements of 38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record 
of such disease during service, provided further that the 
rebuttable presumption provisions of 38 U.S.C.A. § 1113; 38 
C.F.R. § 3.307(d) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type 2 diabetes mellitus, 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft- tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).   

The Veteran filed the instant service connection claim in October 
2004.  While he did not submit any medical evidence of a 
currently diagnosed skin disorder in conjunction with his claim, 
a review of his service treatment records reflects that in 
September 1964, he reported a three-week history of scaliness of 
his hands and fingers, which was assessed as dermatophytosis.  
However, the Veteran's separation physical examination report 
reflects that no abnormalities of the Veteran's skin were noted, 
and the Veteran denied a history of skin diseases in his 
corresponding separation medical history report.

The Board notes that the Veteran's reservist records spanning a 
time period from approximately 1979 to 1994 are of record and 
contain numerous periodic physical examination and medical 
history reports.  The examination reports of record consistently 
note no abnormalities of the Veteran's skin, and the medical 
history reports consistently reflect the Veteran's denial of 
experiencing any skin diseases.

Apparently based on this evidence of treatment for a skin 
disorder in service, the RO scheduled the Veteran to undergo a VA 
skin diseases examination in April 2005, at which time the 
Veteran was also scheduled for examinations related to other 
service connection claims.  While a VA skin diseases examination 
is not of record, the Veteran's VA hypertension examination 
report reflects a notation made by that examiner (who was 
apparently scheduled to conduct the Veteran's skin diseases 
examination) stating that the Veteran denied that he had made a 
claim seeking service connection for a skin disorder.  This 
examination report also reflects the examiner's notation that the 
Veteran did not evidence any skin disease at that time.  An April 
2005 report of contact offered by the Veteran's representative 
reflects the Veteran's report that his skin diseases examination 
was cancelled after the examiner noted no abnormalities of his 
skin.   In a May 2005 statement, the Veteran reported that he 
would like to be evaluated for a skin disorder, as his skin 
disorder does occasionally reappear.

The threshold inquiry when determining entitlement to service 
connection for a claimed disorder is whether there is evidence 
reflecting a current diagnosis of that disorder.  The Board notes 
that a review of the medical evidence of record fails to reflect 
that the Veteran is currently diagnosed with a skin disorder or 
has sought treatment for a skin disorder since service.  
Moreover, while the Veteran is competent to report experiencing 
the symptoms of a skin disorder, see Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons, such as 
the Veteran, are not medically qualified to prove a matter 
requiring medical expertise, such as an opinion as to diagnosis 
or medical causation), his own reports on this matter are 
contradictory, as he has both claimed and denied having a skin 
disorder during the instant rating period, see Cromer v. 
Nicholson, 19 Vet. App. 215 (2005) (finding a history, provided 
by a veteran, that had varied over time was not credible).   
Moreover, the Veteran's report of currently experienced a skin 
disorder that is related to his active service is belied by the 
lack of any related findings reflecting a continuity of 
symptomatology in his reservist records.  Furthermore, to the 
extent the Veteran is competent to report experiencing the 
symptoms of a skin disorder, he is not medically qualified to 
relate his symptoms to a diagnosed skin disorder that had its 
onset in service, and a VA examiner noted that at the time of his 
April 2005 examination, the Veteran did not have any evidence of 
a skin disorder.   

Without credible evidence of a currently diagnosed skin disorder, 
a basis for granting service connection for this condition has 
not been presented, and the Veteran's appeal of this issue is 
therefore denied.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (holding that in the absence of proof of a present 
disability, there can be no valid claim).
 


ORDER

Service connection for a skin disorder is denied.


REMAND

The Veteran has filed a claim seeking service connection for 
PTSD, which he claims is attributable to his experiences during 
his Vietnam service.  At the outset of this discussion, the Board 
notes that pursuant a ruling by the United States Court of 
Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 
Vet. App. 1, 5 (2009), which clarified how the Board should 
analyze claims for PTSD and other acquired psychiatric disorders, 
a veteran's service connection claim  for PTSD "cannot be 
limited only to that diagnosis, but must rather be considered a 
claim for any mental disability that may be reasonably 
encompassed."  Id.  Essentially, the Court found that a veteran 
does not file a claim to receive benefits only for an acquired 
psychiatric disorder, such as PTSD, but in fact makes a general 
claim for whatever mental condition may be afflicting the 
veteran.  Thus, the Board has rephrased the Veteran's PTSD 
service connection claim as a service connection claim for an 
acquired psychiatric disorder, to include PTSD.

A review of the Veteran's service treatment records reflects that 
he affirmed having experienced "nervous trouble of any sort" on 
his separation medical history report, which the reviewing 
medical professional noted to be an episode of nervousness that 
occurred several months prior to the time of this report.   

In conjunction with his PTSD claim, the Veteran was afforded a VA 
PTSD examination, during which the examiner diagnosed the Veteran 
with an adjustment disorder, but declined to diagnose the Veteran 
with PTSD.  However, the examiner did not offer an opinion 
regarding whether the Veteran's current diagnosis is related to 
the Veteran's reported psychiatric symptoms during service.  Such 
an opinion should be obtained.   



Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims file should be 
returned to the medical professional who 
performed the Veteran's February 2005 VA PTSD 
examination, if possible.  If this examiner 
is unavailable, the claims file should be 
reviewed by an appropriate VA medical 
professional.

The examiner is asked to review all of the 
relevant medical evidence of record, 
including the Veteran's report of 
experiencing a period of nervousness during 
service as reflected in June 1966 and his 
July 1966 separation medical history, his 
reported psychiatric symptoms as reflected in 
his various statements of record, and the 
2005 VA PTSD examination report.  The 
examiner should then opine whether the 
Veteran's currently diagnosed acquired 
psychiatric disorder had its onset in or is 
otherwise related to service.  If it is 
necessary to re-examine the Veteran to 
provide the requested opinion, that should be 
arranged.  
 
A complete rationale should be provided for 
any opinion expressed.  If the examiner 
determines that a medically-sound opinion 
cannot be reached, it is requested that an 
explanation as to why that is so be included.  

2.  Thereafter, the evidence should be 
reviewed, and the Veteran's claim should be 
re-adjudicated.  If the Veteran's claim 
remains denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and given 
an opportunity to respond before the case is 
returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


